       Case 2:19-cv-00166-SMJ    ECF No. 15   filed 04/17/20   PageID.338 Page 1 of 5




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


2
                                                                    Apr 17, 2020
3                       UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK


                       EASTERN DISTRICT OF WASHINGTON
4
     JIMMY ELLIS CLARK,                        No. 2-19-cv-00166-SMJ
5
                              Plaintiff,
6                                              ORDER DENYING MOTION FOR
                 v.                            RECONSIDERATION AND
7                                              GRANTING IN PART MOTION
     TIM BLACKMAN,                             FOR ADDITIONAL TIME TO
8                                              EFFECT SERVICE
                              Defendant.
9

10

11         Before the Court, without oral argument, is pro se Plaintiff Jimmy Ellis

12   Clark’s “Motion for Enlargement of Time Fed. R. 6(b) and Reconsideration of

13   Motion to File Supplemental Pleading 15(a)(2) and Motion for Joinder 19(a)(1),”

14   ECF No. 14. Having reviewed the motions and the record, the Court is fully

15   informed, denies the motion for reconsideration, and grants a limited extension of

16   the time in which to effect service of the Summons and Complaint on Defendant

17   Tim Blackman.

18                       MOTION FOR RECONSIDERATION

19         Plaintiff appears to move the Court to reconsider its earlier ruling denying

20   his motion to add, as additional Defendants, Stevens County Superior Court Judges


     ORDER DENYING MOTION FOR RECONSIDERATION AND GRANTING
     IN PART MOTION FOR ADDITIONAL TIME TO EFFECT SERVICE – 1
         Case 2:19-cv-00166-SMJ    ECF No. 15    filed 04/17/20   PageID.339 Page 2 of 5




1    Rebecca Baker and Jessica Reeves and Stevens County Deputy Prosecuting

2    Attorney Lloyd Nickel.1 ECF No. 14 at 2–7. Plaintiff alleged these individuals, who

3    apparently took part in the foreclosure proceedings giving rise to this litigation,

4    lacked authority under Washington law to occupy their respective offices. See ECF

5    No. 10-2 at 28–29. The Court denied those motions, concluding the Rooker-

6    Feldman doctrine prohibited it from exercising jurisdiction over Plaintiff’s de facto

7    appeal of the foreclosure judgment. ECF No. 13 at 1–5.

8           Prior to entry of final judgment, the Federal Rules of Civil Procedure provide

9    no mechanism by which the Court may reconsider a prior order. See Fed. R. Civ.

10   P. 59(e). It is the general practice of this Court to entertain such motions consistent

11   with the procedures governing motions for reconsideration in the United States

12   District Court for the Western District of Washington.2 Under that standard, the

13
     1
       The Court also infers that Plaintiff seeks to amend the Complaint to allege for the
14
     first time that the Stevens County Treasurer—earlier identified as Susan Harnash—
     failed to comply with Washington law concerning notice of the foreclosure sale of
15
     Plaintiff’s property. See ECF No. 14 at 5. Yet in this regard Plaintiff only includes
     a quotation from a decision of the Washington Court of Appeals. Id. Plaintiff still
16
     fails to include specific factual allegations establishing how Ms. Harnash personally
     participated in a deprivation of Plaintiff’s rights, and the Court therefore declines to
17
     revisit its earlier ruling denying Plaintiff leave to join her as a Defendant. See ECF
     No. 9 at 9; ECF No. 13 at 2 n.1.
18
     2
      The Court typically authorizes such motions in civil scheduling orders. However,
19
     such scheduling orders are only issued after a telephonic scheduling conference,
     which has not been scheduled in this case because the Complaint has not been
20
     served on Defendant Blackman.


     ORDER DENYING MOTION FOR RECONSIDERATION AND GRANTING
     IN PART MOTION FOR ADDITIONAL TIME TO EFFECT SERVICE – 2
       Case 2:19-cv-00166-SMJ     ECF No. 15    filed 04/17/20   PageID.340 Page 3 of 5




1    party seeking reconsideration must “point out with specificity the matters which the

2    movant believes were overlooked or misapprehended by the court, any new matters

3    being brought to the court’s attention for the first time, and the particular

4    modifications being sought in the court’s prior ruling.” Local Rules W.D.

5    Wash. 7(h)(2). A motion for reconsideration will ordinarily be denied “in the

6    absence of a showing of manifest error in the prior ruling or a showing of new facts

7    or legal authority which could not have been brought to [the Court’s] attention

8    earlier with reasonable diligence.” Local Rules W.D. Wash. 7(h)(1).

9          In moving for reconsideration, Plaintiff does no more than reiterate the same

10   legal and factual arguments he put forth when originally moving to join Judges

11   Reeves and Baker, and Deputy Prosecuting Attorney Lloyd Nickel, as Defendants.

12   See ECF No. 14 at 3 (citing ECF No. 10-2) (describing Stevens County officials as

13   “usurpers”). In fact, Plaintiff twice incorporates by reference the arguments he put

14   forth—and which the Court rejected—in his earlier motion. See id. at 5 (citing ECF

15   No. 10-2). Plaintiff points to nothing he believes the Court “overlooked or

16   misapprehended,” nor “any new matters being brought to the court’s attention for

17   the first time.” Local Rules W.D. Wash. 7(h)(2). In other words, though Plaintiff

18   evidently disagrees with the Court’s earlier ruling, he has failed to establish why

19   that decision merits revisiting. Absent such a basis, the appropriate vehicle to seek

20   review of the Court’s ruling is an appeal upon entry of final judgment. The motion


     ORDER DENYING MOTION FOR RECONSIDERATION AND GRANTING
     IN PART MOTION FOR ADDITIONAL TIME TO EFFECT SERVICE – 3
         Case 2:19-cv-00166-SMJ    ECF No. 15    filed 04/17/20   PageID.341 Page 4 of 5




1    for reconsideration is denied.

2             MOTION FOR ENLARGEMENT OF TIME FOR SERVICE

3           Plaintiff next moves for additional time in which to serve the Summons and

4    Complaint on Defendant Tim Blackman, as authorized by the Court’s Order

5    Directing Service, ECF No. 9 at 7–8. ECF No. 14 at 1–2. In that Order, entered

6    December 9, 2019, the Court cautioned Plaintiff that service must be effected within

7    ninety days—that is, by March 8, 2020. ECF No. 9 at 14. Plaintiff was reminded of

8    this deadline in the Order Denying Motions to Amend and to Join Additional

9    Defendant. ECF No. 13 at 8. Plaintiff has not filed a proof of service and did not

10   seek additional time in which to do so until after the deadline.3 See ECF No. 14-2.

11          Under Federal Rule of Civil Procedure 6(b)(1)(B), the Court may extend the

12   time in which “an act may or must be done,” on motion of a party after the deadline

13   has passed, “if the party failed to act because of excusable neglect.” Plaintiff asserts

14   additional time is needed to establish “through supplemental pleadings” that the

15   proposed additional Defendants acted without lawful authority. ECF No. 14 at 1–2.

16   But the deadline Plaintiff seeks to extend—and which, because it has passed, could

17   result in this action being dismissed—is that for effecting service of process on

18
     3
      Though the motion is dated March 14, 2020, and was not received by the Court
19   until March 18, 2020, the transmittal envelope is dated March 16, 2020. ECF
     Nos. 14, 14-2. Service by mail is effective “upon mailing”—here, on March 16,
20   2020. Fed. R. Civ. P. 5(b)(2)(C). However, even applying the earliest, March 14
     date, the motion was not filed until after the deadline for service.

     ORDER DENYING MOTION FOR RECONSIDERATION AND GRANTING
     IN PART MOTION FOR ADDITIONAL TIME TO EFFECT SERVICE – 4
       Case 2:19-cv-00166-SMJ     ECF No. 15    filed 04/17/20   PageID.342 Page 5 of 5




1    Defendant Blackman, against whom the Court permitted Plaintiff’s claims to

2    proceed. ECF No. 9 at 7–8. Plaintiff’s motion makes no effort to establish that his

3    failure to effect service was attributable to excusable neglect, and thus the Court

4    would typically deny his request for additional time. However, owing to Plaintiff’s

5    pro se status, the Court will authorize Plaintiff to effect service within twenty-one

6    days of the entry of this Order. Plaintiff is again cautioned that failure to timely

7    effect service may result in this action being dismissed for failure to prosecute. See

8    Fed. R. Civ. P. 4(m); LCivR 4(m). Plaintiff is further reminded that he is expected

9    to read and abide by the Federal Rules of Civil Procedure and the Local Civil Rules.

10         Accordingly, IT IS HEREBY ORDERED:

11               Plaintiff’s Motion for Enlargement of Time Fed. R. 6(b) and

12               Reconsideration of Motion to File Supplemental Pleading 15(a)(2) and

13               Motion for Joinder 19(a)(1), ECF No. 14, is GRANTED IN PART

14               and DENIED IN PART as set out above.

15         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

16   provide a copy to pro se Plaintiff.

17         DATED this 17th day of April 2020.

18                       _________________________
                         SALVADOR MENDOZA, JR.
19                       United States District Judge

20

     ORDER DENYING MOTION FOR RECONSIDERATION AND
     GRANTING IN PART MOTION FOR ADDITIONAL TIME TO EFFECT
     SERVICE – 5
